l
Case 7:19-mj-0087O Document 1 Filed on 04/18/19 in TXSD Page 1 of 1

AO 91 (Rev 8/01) CriminalComplaint

 

WMM

' cramer arrean
S°"m°m Fu_ED

APR 38 2019

United States District Court

SOUTHERN DISTRICT OF TEXAS
' MCALLEN DIV'ISION

 

 

David J. Brad|ey, Clerk

UNITEI) sTATEs oF AMERICA l
V- CRIMINAL COMPLAINT

Pascasio Martinez-Martinez
Case Number: M-19-0870-MA

lAE YOB: 1986
IVlexico
(Name and Address ofDefendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about 4 April 17, 2019 in Hida|go COunty, in

the Southern District of Texas
(Track Statutory Language of Ojj'ense)

/

l

being then and ther_e an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter
was found near Sullivan City, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the
Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United ,
States;

in violation of Title 1 8 United States Code, Section(s) 1326 (Felony)
yI further state that I am a(n) Senior Patrol Agent and that this complaint is based on the
following facts: -

 

Pascasio Martinez-Martinez was encountered by Border Patrol Agents near Sullivan City, Texas on April 17, 2019. The investigating
agent established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on April 16, 2019, near Rio Grande City, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on April 12, 2019 through Hidalgo, Texas. Prior to Deportation/Exclusion the Defendant
was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of Homeland
Security. On May 21, 2018 the defendant was convicted of 8 USC 1326 Illegally Being Present in the United States After Removal and
sentenced to nine (9) months confinement and three (3) years supervised release term.

Continued on the attached sheet and made a part of this complaint _ l:]Yes lNo

Approveo\ \0\1 Aw\\; L. Gween pmm 411@[2019'

 

Sworn to before me and subscribed in my Signature"of Complainant

 

 

April18, 2019 g 'l ,>}/W Car\os Sanchez /\ Senior Patro|Agent

Peter E. Ormsby , U.S. Magistrate Judge /"o `:/M,

Name and rifle of Judicial officer /signature of Judicial officer /

